Citation Nr: 0714243	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-08 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for residuals of a low back injury, and, if so, 
whether service connection is warranted.  

2.  Entitlement to service connection for a bilateral knee 
disorders.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to May 1976.  
His DD 214 shows that he received a parachute badge.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In June 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

In September 2005, the Board remanded the case for additional 
evidentiary development.  It is now before the Board once 
again.


FINDINGS OF FACT

1.  In a December 1999 rating decision, the RO denied the 
veteran's claim for service connection for residuals of a low 
back injury.  

2.  Evidence received since the December 1999 rating decision 
is neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim for service 
connection for residuals of a low back injury.  



3.  A chronic low back disorder was not manifested during 
service and osteoarthritis or degenerative joint disease 
(DJD) of the low back, if present, was not manifested within 
one year of separation from active service; current 
complaints of back pain are not attributable to inservice 
disease or injury.  

4.  The veteran has complaints of bilateral knee pain, but 
this is not attributable to inservice disease or injury.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of service connection for residuals of a low back injury is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2006).  

2.  A chronic low back disability was not incurred or 
aggravated in service, and osteoarthritis and/or DJD of the 
low back may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

3.  Bilateral knee disorders were not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5013, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, the March 
2002 letter to the veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to warrant reopening of a previously 
denied claim and for entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Since the previously final claim of entitlement to service 
connection for residuals of a low back disability has been 
reopened, the Board need not make a determination as to 
whether the notice requirements of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) have been met.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disabilities is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
and testimony by the veteran.  The Board finds that there are 
no additional medical records necessary to proceed to a 
decision in this case.

An October 2005 VA examination with opinions as to the 
etiology of the veteran's back and knee complaints was 
obtained.  Under these circumstances, the duty to assist 
doctrine does not require that the veteran be afforded 
additional medical examinations.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Finality Regulations as to the Claim of Service Connection 
for Residuals of a Low Back Injury

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2006).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2006). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 


necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Claim to Reopen

The RO first denied the veteran's claim for service 
connection for residuals of a low back injury in December 
1999.  The veteran did not appeal that decision and it became 
final.  

In November 2001, the veteran requested that this claim for 
service connection for a back condition be reopened.  

At the time of the December 1999 final rating decision, the 
service medical records were reviewed, and it was noted that 
the veteran complained of occasional low back pain upon 
service entrance, but X-ray was normal.  He was later seen 
for acute lower back contusion from a fall in January 1974 
and in September 1975 after a parachute jump.  It was noted 
by the RO that there was no further treatment or evaluation 
of any lower back condition during active service or until 
many years after service in 1999.  It was noted that this was 
over 20 years after service discharge.  As there was no 
medical evidence or record relating the post service low back 
condition to his active service, the claim was denied.  

The medical evidence received subsequent to the December 1999 
rating decision includes a private examiner's June 2005 
opinion that the veteran had low back pain which was 
reportedly the result of inservice parachute jumps.  Since it 
may be argued that this opinion provides a nexus between the 
veteran's low back complaints and service, the Board finds 
that this evidence is material to the veteran's claim and 
that reopening of the claim of entitlement to service 
connection for residuals of a low back injury is warranted.  
38 C.F.R. § 3.156(a).  



De Novo Review of the Claims on Appeal - Entitlement to 
Service Connection for Residuals of a Low Back Injury and for 
Bilateral Knee Disorders

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005);  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
osteoarthritis or DJD to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309  (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

At a June 2005 hearing before the undersigned Veterans Law 
Judge, the veteran asserted that he injured his low back and 
knees during parachute jumps in service.  The service medical 
records reflect that he complained of occasional low back 
pain upon service entrance, but X-ray was normal.  He was 
later seen for acute lower back contusion from a fall in 
January 1974 and in September 1975 after a parachute jump.  
No chronic back disorder was noted upon service separation 
examination in April 1976.  The veteran was seen for a right 
knee abrasion in May 1975.  He had full range of motion and 
no edema.  In November 1975, he was seen for a left knee 
abrasion.  He complained of left knee pain in the popliteal 
region times 2 days in April 1976.  The ligaments were 
intact, and he had full range of motion.  A muscle strain was 
assessed.  The separation examination report was also 
negative for complaint of or diagnosis of a knee disorder.  

Post service VA medical records dated through 2005 are of 
record and reflect treatment for various conditions, to 
include occasional back and knee pain.  Pertinent notations 
include an April 1999 report at which time the veteran 
reported constant lower back pain related to inservice 
injury.  There was limitation of motion.  The assessments 
were osteoarthritis and chronic back pain.  In July 1999, the 
examiner's impression was of DJD of the back.  Low back X-ray 
in August 2001 reflects a normal exam.  In January 2002, X-
ray was within normal limits except for loss of lordotic 
curve of the thoracic spine which showed muscle spasm, and in 
March 2002, other than muscle spasm, the back was within 
normal limits.  Reference was made to a history of back and 
knee pain upon VA hospital report in 2004.  

In a June 2005 statement, the veteran's private physician, K. 
S. K., M.D., stated that the veteran had low back and 
bilateral knee pain which he reported were the result of 
parachute jumps in service.  As per the Board's September 
2005 action, an examination was requested to determine the 
etiology of the veteran's back and knee complaints.  The 
Board noted that it did not appear that the private examiner 
reviewed the veteran's claims file when providing the 
opinions summarized above.  

The requested examination was conducted in October 2005.  The 
veteran said that he injured his back and knees in a 
parachute jump in New York in the mid 1970s.  He was treated 
for multiple bruises.  He left the service in 1976 and 
continued treatment at VA.  He was X-rayed and given 
medication for his complaints, usually in the form of 
Tylenol.  On physical examination, the veteran walked without 
a limp.  The examiner found no appearance of or expression of 
pain during the entire examination.  Range of motion of the 
lumbosacral spine was flexion to 95 degrees, extension to 25 
degrees, right and left lateral bending to 30 degrees, and 
right and left lateral rotation to 45 degrees.  There was no 
dermatome loss of sensation and no atrophy.  There was no 
spasm, heat, or redness noted.  X-rays of the low back 
revealed that all disc spaces were well maintained, and there 
was no evidence of any DJD.  There was normal lordotic curve 
and bone architecture was normal throughout.  The diagnosis 
was normal examination of the lumbosacral spine.  



Range of motion of the knees was from 0 to 140 degrees.  
There was no joint effusion, and no patellofemoral pain or 
crepitus.  There was no lateral/medial instability.  McMurray 
sign was negative, and there was no increased loss of motion 
after repetitive use due to pain, fatigue, weakness, or lack 
of endurance.  X-rays of the knees were negative.  

The examiner opined that he could find no evidence of any 
disability in the lumbosacral spine or knees.  He found that 
it was not likely that any disorder of the lower back or 
knees was causally related to any incident in service, 
including the veteran's parachute jump requirements.  He 
stated that his opinion was based on review of the claims 
file, physical exam, and X-ray review.  

The Board finds that the competent and probative evidence of 
record does not support the claims of service connection for 
residuals of a low back injury or for bilateral knee 
disorders.  The service medical records do not reflect a 
chronic back or knee disorder, and post service medical 
records are negative for additional complaints until many 
years after service.  Specifically, a chronic back disorder 
was first noted in 1999.  This is over 20 years after service 
discharge.  No chronic bilateral knee disorder is indicated 
in the post service medical records.  While a private 
examiner noted that the veteran reported low back and knee 
pain related to inservice injury, it does not appear that she 
examined the claims file.  A subsequently obtained examiner 
not only reviewed the entire claims file, but he examined the 
veteran and reviewed X-rays.  He opined that no current low 
back or knee disorders existed.  

While the current competent medical evidence does not reflect 
the presence of any current low back disability (and several 
post service X-ray reports of record corroborate that the low 
back is within normal limits), the Board notes that there are 
post service diagnoses of DJD and osteoarthritis of the low 
back in 1999.  Even assuming that these conditions exist, it 
is pointed out that there is no competent evidence of record 
which relates these conditions to service from many years 
before.  

The Board attaches significant probative value to the October 
2005 opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physicians access to the claims file 
and the thoroughness and detail of the opinion.).  

In sum, the competent evidence does not establish that 
chronic low back or knee disabilities began in service, or 
that DJD or osteoarthritis in the low back, if present, were 
shown within one year of separation.  A chronic back disorder 
was first reported many years after service separation and 
this is not corroborated by current exam.  No chronic knee 
disorder is demonstrated.  At any rate, there was no 
continuity of symptomatology following service regarding the 
back or knees.  Moreover, the record establishes that no 
current disorders of the back or knees are evident.  

While the current evidence does not reflect current low back 
or knee disabilities, it is noted that the veteran continues 
to complain of back and knee pain.  (See the 2005 hearing 
transcript.)  For veterans, disability compensation derives 
from two statutes, sections 1110 and 1131.  Both provide for 
compensation, beginning with the following words: "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a veteran 
to qualify for compensation under those statutes, the veteran 
must prove the existence of disability and that a disability 
has resulted from a disease or injury that occurred in the 
line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Stated differently, a claim fails if there 
is an absence of disability or an absence of disease or 
injury.

"Arthralgia" is defined as pain in a joint.  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  
Continued complaints of pain after service do not suffice to 
establish a medical nexus, where the issue at hand is of 
etiology, and medical opinion evidence is required.  Clyburn 
v West, 12 Vet. App. 296, 301 (1999).  Pain cannot be 


compensable in the absence of proof of an in-service disease 
or injury to which the current pain can be connected by 
medical evidence.  See Sanchez-Benitez, supra.  Such a "pain 
alone" claim must fail when there is no sufficient factual 
showing that the pain derives from an inservice disease or 
injury.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

With regard to the low back and knees, the veteran has 
complaints of pain, but no currently diagnosed disability.  
The October 2005 VA examination addressed these issues, and 
the examiner found no current disease involving any of these 
joints.  In the absence of such a current diagnosis and an 
etiological link to service, his claims of service connection 
for disorders of the low back and bilateral knees must fail.

The veteran's contentions as to etiology of these conditions 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The evidence is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.102 (2006).  
The preponderance is against these claims, and they must be 
denied.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of a low back injury is 
reopened.  To this extent, the appeal is granted.  

Service connection for residuals of a low back injury, 
however, is denied.  

Service connection for bilateral knee disorders is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


